DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2020 has been entered.
 Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 1, allowability is based in part with the prior art of record failing to teach or suggest a coil arrangement for a magnetic resonance tomography system, the coil arrangement comprising, amongst other features, a coil separation layer configured to be coupled to a coil layer, the coil separation layer comprising a planar matrix, the planar matrix being a single piece and perforated in a regular design distributed across a substantial portion of a surface of the planar matrix.
Regarding dependent claims 2-10, allowability is based on their dependencies from independent claim 1.

Regarding dependent claims 13 and 14, allowability is based on their dependencies from independent claim 12.
Regarding independent claim 15, allowability is based in part with the prior art of record failing to teach or suggest a magnetic resonance imaging system comprising a coil arrangement comprising, amongst other features, a coil separation layer configured to be coupled to a coil layer, the coil separation layer comprising a planar matrix, the planar matrix being a single piece and perforated in a regular design distributed across a substantial portion of a surface of the planar matrix.
Regarding dependent claims 16-20, allowability is based on their dependencies from independent claim 15.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858